PER CURIAM.
The state appeals an order denying restitution for investigative costs, which consisted of an office manager spending time in order to calculate how much money was stolen from the company. The trial court concluded that office hours spent by the employee were not recoverable. Defendant recognizes, however, that the court was incorrect, but argues in the alternative that the evidence as to the amount of the costs was speculative. We conclude that the evidence was not speculative and accordingly reverse.
STEVENSON, C.J., KLEIN and SHAHOOD, JJ., concur.